Citation Nr: 1023334	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  07-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to January 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a right shoulder disability.  Pursuant to the Veteran's 
request, a Central Office hearing before a Veterans Law Judge 
was scheduled for January 2010.  However, in a November 2009 
letter the Veteran withdrew his hearing request.  Thus, his 
hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 
20.704(d) (2009).

In a March 2007 substantive appeal, the Veteran appears to 
have raised a new claim for entitlement to an increased 
rating for his service-connected left hand disability.  As 
that claim has not been developed for appellate review, the 
Board refers it to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to service connection for a right 
shoulder disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran did not timely appeal a May 1988 Board 
decision that denied service connection for a right shoulder 
disability.

2.  Evidence submitted since the May 1988 Board decision, 
when considered with previous evidence of the record, relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim and raises a reasonable possibility of 
substantiating the claim.
CONCLUSIONS OF LAW

1.  The May 1988 Board decision that denied service 
connection for a right shoulder disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1100, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for a right shoulder disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A May 1988 Board decision denied service connection for a 
right shoulder disability.  Although the RO declined to 
reopen the claim in an August 2005 rating decision, the Board 
must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 8 Vet. 
App. 1 (1995).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Since the Chairman of the Board did 
not order reconsideration of the Board's May 1988 decision, 
and the Veteran did not appeal that decision, that decision 
became final.  38 C.F.R. § 20.1100 (2009).

The claim for service connection may be reopened if new and 
material evidence is submitted.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen his claim in October 2004.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate a 
claim.  New and material evidence can be neither cumulative 
or redundant of the evidence of record at the time of the 
last prior denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  Only evidence presented 
since the last final denial on any basis will be considered, 
in the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the May 1988 Board decision, the evidence 
consisted of the Veteran's service medical records; VA and 
private medical reports; August 1947, March 1977, and 
February 1980 VA examinations; statements from the Veteran 
and a fellow soldier; and the Veteran's December 1987 
personal hearing testimony.  The Board denied the Veteran's 
claim because the evidence did not show that any right 
shoulder disability was incurred in or aggravated by his 
service.

New evidence includes VA and private treatment records, VA 
examinations, and statements in support of the Veteran's 
claim.  The new evidence also includes an April 1988 VA 
opinion that related the Veteran's complaint of right 
shoulder pain to a right shoulder injury during his service.  
The Board finds that the evidence received since the last 
final decision is new and material evidence and raises a 
reasonable possibility of substantiating this claim because 
it addresses a previously unestablished fact, that the 
Veteran currently suffers from a right shoulder disability 
that is related to his service or an event or injury in 
service.  That evidence is presumed credible for the purpose 
of determining whether it is material.

Therefore, the Board finds that new and material evidence 
sufficient to reopen the claim has been received.  New and 
material evidence having been submitted, the claim for 
service connection for a right shoulder disability is 
reopened, and the appeal is granted to that extent only.

ORDER

New and material evidence having been received, the claim for 
service connection for a right shoulder disability, is 
reopened.  To that extent only, the claim is granted.


REMAND

Additional development is needed prior to the disposition of 
the Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claim requires additional 
development.

It appears to the Board that additional treatment records may 
be outstanding.  A review of the claims file reflects that 
the most recent VA medical records are dated in March 2007.  
To aid in adjudication, any subsequent VA medical records 
should be obtained

The Veteran contends that he has a right shoulder disability 
that is related to his service.  Specifically, he contends 
that he was injured in a motor vehicle accident in November 
1943.

The service medical records are void of findings, complaints, 
symptoms, or a diagnosis of a right shoulder disability.  The 
Veteran's service personnel records reflect a military 
occupational specialty of truck driver.

In December 1987, the Veteran testified that during service 
in November 1943 he was involved in a motor vehicle accident 
during which he was thrown from a Jeep and into a tree at 
Camp Gordon Johnston, Florida.  He testified that he was at a 
base hospital for approximately ten days where he was taped 
up and provided with medication, after which he was told that 
he was fine.

A February 1977 private treatment record indicates that the 
Veteran reinjured his right shoulder during a motor vehicle 
accident in 1973.  The Veteran underwent surgery on his right 
shoulder in 1976.

An April 1988 VA medical record shows that the Veteran 
complained of right shoulder pain that was related to a right 
shoulder injury during service.  VA's duty to assist includes 
a duty to provide a medical examination or obtain a medical 
opinion where it is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Although the Veteran is competent to report 
the onset of a right shoulder disability during service, and 
the continuity of symptoms after service, he is not competent 
to diagnose or to relate any current right shoulder 
disability to his active service.  Accordingly, the Board 
finds that a VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  The examiner on remand should specifically reconcile 
the opinion with the April 1988 VA opinion and opinions and 
any other opinions of record.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  Expedited handling 
is requested.

1.  Obtain the Veteran's VA treatment 
records dated since March 2007.

2.  Schedule a VA examination to determine 
the nature and etiology of any current 
right shoulder disability.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with all other 
opinions of record, including the April 
1988 VA opinion.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following:

(a)  Diagnose any current right 
shoulder disability.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any right shoulder disability, was 
incurred in or aggravated by the 
Veteran's service?  The examiner must 
consider the Veteran's statements and 
December 1987 testimony regarding the 
incurrence of a right shoulder 
disability, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007).

(c)  Is it more likely (more than 50 
percent probability) that any current 
right shoulder disability is due to or 
the result of any post-service injury 
to the Veteran's right shoulder, 
including a post-service motor vehicle 
accident in 1973?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
United States Court of Appeals for Veterans 

Claims for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


